Title: To James Madison from Frederick Jacob Wichelhausen, 21 January 1806 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


                    § From Frederick Jacob Wichelhausen. 21 January 1806, Bremen. “I had last the honor of addressing you on the 28 Octr. and 7th Ult.; the first containing a circumstancial report respecting the answer given by the Government of Oldenburg on communicating to it the contents of your letter of the 13th May last, which concerns the Quarantaine regulations adopted in this country against vessels coming from the United States; since that time I am deprived of your further agreeable commands.
                    “In conformity to my duty I have now the pleasure of enclosing you herewith, in the usual form, the semi-annual report [not found] of american vessels arrived at and sailed from the rivers Jahde and Weser, in the last six months, ending the 31st December 1805, and add the following remarks; the Ship-Sampson of New Orleans, Capt. Lovise Munroe, which is mentioned in the list as coming from Amsterdam and sold here, was furnished neither with a Register or certificate of Property, although the Captain produced to me not only a regular american Sea letter, but also a Mediterranean Pass and several other documents which prove that this vessel

was actually the property of Messrs. Chew & Relf, citizens of the United States residing in New Orleans. Notwithstanding this, I have considered it inconsistent with my duty to grant to the purchasers an attestation, certifying that this vessel had been last the property of american citizens, and as it is at any rate an unpardonable neglect, that a vessel, sailing under american colours, is neither provided with a register or certificate of property (the only documents which verify the genuineness of the american flag). I have thought it necessary to inform you of this circumstance, in order to prevent like omissions in the future.
                    “You will further observe in this list, that several american vessels destined for this port have been carried into England, but although the greatest part of them have been immediately given free⟨dom?⟩ again with their Cargoes, yet the loss of time and expences have not been indemnified to them; the detention and capture of the american vessels must of course be very expensive and oppressive to the commerce and navigation of the United States; the american Ship Columbus, Capt. Anderson bound from Charleston to this port is still detained in an english port, and the proprietors are obliged to have the Cargo regularly reclaim⟨e⟩d⟨;⟩ new proofs are required to be sent over from America to prove the neutral property which in my opinion is a very extraordinary proceeding. Bremen vessels coming from american ports are permitted to proceed on their voyages, without experiencing the least molestation, and only those which come from french or spanish ports are now and then detained, in which case they are likewise obliged to bear all charges occasioned by the capture.
                    “Since about fourteen days a very considerable number of british troops have been quartered in this city; Lord Cathcart, commander in chief of the british troops in the Electorate of Hannover, immediately upon his arrival in Germany, established his headquarters in this city, demanding at the same time, that several regiments, which on account of the Season could not be encamped in the neighbourhood should be garrisoned in this city, and although the most solemn protestations were made by the Senate of this city, it was at last obliged to give way to the present circumstances, which were really very urgent, and the following regiments are now quartered in our city and its suburbs; viz:
                    
                        
                            1 battalion of the coldstream guards.
                            1 regiment of Infantry, the 23rd.
                        
                        
                            1 do. of the 3rd. regiment of guards,
                            1 do. do. 28th.
                        
                        
                            1 regiment of Infantry, the 4th.
                            1 do. of riflemen 95th.
                        
                    
                    together about 6000 men, as also the Staff, consisting of Generals Catchcart, Don, Ludlow, Finch and Paget, with their Aids de camp, Quarter master and Paymaster general &c &c. All those troops are under the severest discipline and behave so as to give general satisfaction, they have received strict orders to pay for every thing they receive, and bread and meat is distributed every day to the privates.
                    “As the peace between Austria and France has been finally concluded, and as Prussia notwithstanding its repeated written and military demonstrations, appears to abide by its system of neutrality once adopted, it is to be expected with the greatest probability, that these troops will soon evacuate this country, again, they being not numerous enough to act offensively, and it being likewise generally asserted that the hannoverian Legion commanded by General Don, is also to return to England, a great uncertainty prevails respecting the future fate of the Electorate of Hannover; many are of opinion, that it is to serve as an indemnification for those Princes, who have either lost their territories or have been obliged to make large sacrifices in consequence of the new arrangements which have taken place in the interior of

Germany; even the Hanse towns are mentioned in some public papers to serve for indemnification, however till now this report does not merit the least belief, the more so, as the neutrality of these three towns was guaranteed in the last Treaty at Luneville by the Emperor Napoleon himself.
                    “About four weeks ago, the austrian, prussian and danish Ministers residing in Hamburg have each of them transmitted a note again to the Senate of this city, to the following purport.
                    “As the answer given by the Senate of Bremen in the month of July last, in reply to their official notes in regard to the privileges of the foreign Consuls, contained nothing else but the renewal of the trivial and long since rejected arguments for its refusal⟨;⟩ their respective courts consider it under their dignity to argue any longer with the Senate of Bremen on this subject; the purport of the present therefore was merely to inform the Senate of Bremen, that the Consuls of the respective Governments had received the most strict directions to demand those privileges, exemptions and prerogatives, which by the Law of Nations are granted and stipulated for Consuls in other Countries and namely in Hamburg and Lubeck, and in case of any particular encroachment on their rights, to make an immediate communication thereof to the respective Ministers in Hamburg.
                    “At the billeting of the different troops in this city, the houses of the Consuls of foreign nations were not exempted from quartering, but were obliged to receive into them the same number of persons as other citizens, although we had taken the precaution to aff⟨ix⟩ the arms of our respective Governments over the doors of our houses, as in Hamburg and Lubeck it likewise belongs to the privileges of Consuls not to be molested with the quartering of military persons, we considered it our duty and fully authorised to protest against this proceeding; a note written with much moderation and civility was delivered in consequence to the Senate, signed by all the respective Consuls residing in this city which occasioned a negative answer from the Senate, and a second note from our part; copies of which are sent to the three ministers of the abovementioned Courts. I think it not worth while to send you likewise a translation of them, the contents being of little importance I shall confine myself only in giving you in time the result of these negotiations.
                    “However I beg leave to observe, that several members of the Senate begin to alter their opinion in regard to the privileges of Consuls; they seriously blame the conduct of the whole body and most anxiously wish to reconcile themselves again with the foreign Courts, whom they have affronted so inconsiderately. I therefore flatter myself to have it soon in my power to inform you that the opinions of the good thinking members of the Senate will gain more and more ground, and at last bring this tedious affair to a final arrangement, which will secure the rights of the Consuls in this city forever.”
                